Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-684
                       Lower Tribunal No. 19-24456
                          ________________


                          Angela Hester, etc.,
                                  Appellant,

                                     vs.

         Bay Point Property Owner's Association, Inc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     Lipcon, Margulies, Alsina & Winkleman, P.A., Jason R. Margulies,
Jacqueline Garcell and L. Alex Perez, for appellant.

     Almazan Law, Gregory S. Glasser and Brett A. Kaplan, for appellee.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.